Citation Nr: 1138325	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for a duodenal ulcer (after a 10 percent deduction for impairment existing prior to service under the provisions of 38 C.F.R. § 4.22).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the above Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected duodenal ulcer disability is more disabling than the current noncompensable evaluation reflects.  A preliminary review of the record discloses a need for additional evidentiary development before appellate review may proceed on this issue.

Specifically, review of the record shows that, in a June 2007 rating decision, the RO determined that prior to service the duodenal ulcer was 10 percent disabling based on evidence that showed the Veteran was taking medication for control.  Following military discharge, the duodenal ulcer remained 10 percent disabling because he continued to take medication and reported intermittent periumbilical and epigastric quadrant area discomfort.  See 38 C.F.R. § 3.322(a) (the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service).  The RO then assigned a noncompensable rating under Diagnostic Code (DC) 7305.  In so doing, the RO explained that the zero percent rating resulted from a 10 percent current level of disability minus a pre-service 10 percent level of disability.  See 38 C.F.R. § 4.22.  

However, also of record is a June 2007 VA examination report in which the examiner concludes that the Veteran's pre-existing duodenal ulcer was permanently aggravated during military service "approximately 20 percent over baseline" thus suggesting a greater level of impairment than that considered by the RO.  Unfortunately there is very little else in the record which adequately describes the Veteran's current condition.  Although he underwent additional VA examination in August 2008, the Board considers this examination inadequate for rating purposes, primarily because there was no review of claims file.  In addition, the clinical findings of that report are now more than 3 years old.  

To ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green, supra (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present duodenal ulcer disability, as well as any significant pertinent interval medical history since his last VA examination in 2007.  

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that are included in his claims folder) is dated in February 2009.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any treatment for, or evaluation of, the service-connected duodenal ulcer that the Veteran has recently undergone.  The Board is particularly interested in records of any pertinent treatment that the Veteran may have received at the VA Medical Center in St. Louis, Missouri since February 2009.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected duodenal ulcer.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report. 

All pertinent pathology found on examination should be annotated in the evaluation report.  In particular, the examiner should note the presence (including frequency and duration) or absence of any vomiting, hematemesis, melena, anemia, weight loss, and abdominal pain.  In addition, the examiner should discuss any need for ulcer therapy; the frequency and duration of any incapacitating episodes; and the extent of any impairment of the Veteran's health caused by his service-connected duodenal ulcer.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

